Citation Nr: 1718932	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to February 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for MDD, rated 0 percent, effective June 29, 2009.  In April 2013 and March 2016, the Board remanded the claim for additional development.  [The March 2016 Board decision also denied an increased rating for scoliosis of the thoracolumbar spine and dismissed a claim for service connection for anxiety as moot, and those matters are no longer before the Board.]  An interim (September 2016) rating decision increased the rating for MDD to 50 percent, effective June 29, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part required.


REMAND

The Board notes the development ordered by the prior remands resulted in an increased, 50 percent rating for the service-connected MDD, but finds that further development of the record is still needed for a proper adjudication of entitlement to a rating in excess  of 50 percent for MDD.

The March 2016 Board remand ordered a VA examination to assess the severity of the Veteran's PTSD and its effect on her occupational functioning during the entire evaluation period.  The assessment required a retrospective opinion.  The April 2016 examiner's opinion did not fully comply with the remand instructions.  Specifically, while the examiner provided a summary of the Veteran's work history and assessed the current severity of the MDD, he did not provide a retrospective opinion regarding the effect of the MDD on her occupational functioning throughout the period under consideration or identify any periods of time that there were distinct degrees of disability, as directed.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.

The Veteran submitted an application for VA vocational rehabilitation in September 2015.  Earlier vocational rehabilitation records are associated with the record, but it is not clear whether those are complete, or if further prior records remain outstanding.  As any outstanding vocational rehabilitation assessment records are likely to contain pertinent information (and because VA records are constructively of record), they must be sought.     
The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for MDD from July 2016 to the present (to specifically include at the Miami, Florida VA Medical Center (VAMC).  The AOJ should also secure for the record the Veteran's complete VA vocational rehabilitation file.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. After the above-requested development is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA psychologist or psychiatrist (who has not previously provided an opinion in this matter) for review and an advisory medical opinion.  The examiner should have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The consulting provider should review the entire record (to include this remand and postservice treatment records) and respond to the following:  

a)  Please note the presence or absence of each symptom listed in the criteria for ratings above 50 percent from June 29, 2009 (and also note any symptoms of similar gravity found that are not listed in the rating criteria).  

b)  Please offer an opinion regarding the functional impact of the service-connected MDD on the Veteran's ability to engage in substantially gainful employment consistent with her education and experience since June 29, 2009.  

The provider must include rationale with all opinions
3. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought is not granted, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

